i          i      i                                                                 i      i        i




                                 MEMORANDUM OPINION

                                        No. 04-08-00090-CV

                              Eliazar RUIZ and G.E.M. Materials, Inc.,
                                            Appellants

                                                  v.

    Madeline YORFINO, Individually and as Personal Representative of the Estate of Joseph R.
    Yorfino, Sr., Deceased, Joseph R. Yorfino, Jr., Individually, Stella Duffy, Individually, and
     Henrietta S. Guerra, Individually and as Representative of the Estate of Daniel Guerra, Jr.,
         Deceased, and Brandi N. Guerra, Jonathan S. Guerra, and Christopher E. Guerra,
                                              Appellees

     Henrietta S. Guerra, Individually and as Representative of the Estate of Daniel Guerra, Jr.,
         Deceased, and Brandi N. Guerra, Jonathan S. Guerra, and Christopher E. Guerra,
                                         Cross-Appellants

                                                  v.

                                     Sterling Truck Corporation,
                                            Cross-Appellee

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2004-CI-18420
                              Honorable Andy Mireles, Judge Presiding

PER CURIAM

Sitting:        Catherine Stone, Chief Justice
                Phylis J. Speedlin, Justice
                Steven C. Hilbig, Justice

Delivered and Filed: May 20, 2009

DISMISSED IN PART
                                                                                       04-08-00090-CV

        Appellants have filed a motion for partial dismissal of appeal, in which they assert that they

have entered into an agreement with appellees Madeline Yorfino, Individually and as Personal

Representative of the Estate of Joseph R. Yorfino, Sr., Deceased, Joseph Yorfino, Jr., Individually,

and Stella Duffy, Individually to resolve all claims and causes of actions pending between them in

this case. Appellants ask this court to dismiss their appeal as to their claims against appellees

Madeline Yorfino, Individually and as Personal Representative of the Estate of Joseph R. Yorfino,

Sr., Deceased, Joseph Yorfino, Jr., Individually, and Stella Duffy, Individually.

        The motion is granted, and we dismiss appellees Madeline Yorfino, Individually and as

Personal Representative of the Estate of Joseph R. Yorfino, Sr., Deceased, Joseph Yorfino, Jr.,

Individually, and Stella Duffy, Individually. See TEX . R. APP . P. 42.1(b), 43.2(f). This case shall

hereafter be styled “Eliazar Ruiz and G.E.M. Materials, Inc. v. Henrietta S. Guerra, Individually and

as Representative of the Estate of Daniel Guerra, Jr., Deceased, and Brandi N. Guerra, Jonathan

S. Guerra, and Christopher E. Guerra.”           Cross-appellants’ claims against Sterling Truck

Corporation are also still pending before this court.

        Appellants Eliazar Ruiz and G.E.M. Materials, Inc. shall pay all costs of this appeal relative

to appellees Madeline Yorfino, Individually and as Personal Representative of the Estate of Joseph

R. Yorfino, Sr., Deceased, Joseph Yorfino, Jr., Individually, and Stella Duffy, Individually. See TEX .

R. APP . P. 42.1(d).



                                                        PER CURIAM




                                                  -2-